        Case 1:19-cv-00430-DAD-SAB Document 38 Filed 05/21/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JUAN MONTENEGRO,                                  )   Case No.: 1:19-cv-00430-DAD-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DIRECTING CLERK OF COURT TO
13           v.                                            CLOSE ACTION PURSUANT TO PARTIES’
                                                       )   STIPULATION TO VOLUNTARILY DISMISS
14                                                     )
     DAVID MOORE, et.al.,
                                                       )   [ECF No. 37]
15                   Defendants.                       )
                                                       )
16                                                     )
                                                       )
17                                                     )
18           Plaintiff Juan Montenegro is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On May 20, 2020, the parties filed a stipulation to dismiss this action with prejudice pursuant to
21   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. (ECF No. 37.)
22           Rule 41(a)(1)(A)(ii) provides in pertinent part that, “the plaintiff may dismiss an action without
23   a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared. A voluntary
24   stipulation to dismiss an action pursuant to Rule 41(a)(1)(A)(ii) automatically terminates the action
25   without operation of a court order. Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs, 637 F.
26   App’x 488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077
27   (9th Cir. 1999)). Here, counsel for all parties in this action have signed and dated a stipulation to dismiss
28   this action, and filed it with the Court.
                                                           1
        Case 1:19-cv-00430-DAD-SAB Document 38 Filed 05/21/20 Page 2 of 2



1             In light of parties’ stipulation for voluntary dismissal, this action is terminated by operation of

2    law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party is to bear its own

3    litigation costs and attorney’s fees.

4
5    IT IS SO ORDERED.
6
     Dated:     May 21, 2020
7                                                         UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
